Citation Nr: 1703957	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-12 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for anxiety reaction for the period prior to July 5, 2012, higher than 50 percent for the period July 5, 2012 to January 25, 2013, and higher than 70 percent from January 26, 2013 forward.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to May 1969.
 
This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted an increased rating from 10 to 30 percent, effective November 4, 2009.  Following the Veteran's appeal, a February 2013 rating decision granted an increased rating from 30 to 50 percent, effective July 5, 2012.  The Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (stating that a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).  The Veteran's claim is deemed to encompass all mental disorders applicable to his pathology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  The Board takes jurisdiction of the TDIU issue due to the state of the evidence.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The RO certified the Veteran's perfected appeal to the Board in May 2013.  (05/22/2013 VA-8)  Documents in the electronic claims file, however, reflect that pursuant to the Veteran's claim of entitlement to an increased rating (see 04/11/2016-VA 21-526EZ), a June 2016 rating decision granted an increased rating for the mental disorder from 50 to 70 percent, effective in January 2013, which the RO treated as a separate claim from the Veteran's pending appeal.  Although the RO treated the Veteran's April 2016 claim as a separate matter, in light of the fact that he had a pending perfected appeal of the evaluation of his mental disability, the Board considers it as part and partial of his appeal.  Hence, the Board has styled the issues of the case as shown on the title page.


FINDINGS OF FACT

1.  For the period prior to July 5, 2012, the Veteran's acquired mental disorder manifested with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.
2.  For the period July 5, 2012 to January 25, 2013, the Veteran's acquired mental disorder manifested with occupational and social impairment with reduced reliability and productivity.

3.  For the period since January 26, 2013, the Veteran's acquired mental disorder has manifested with occupational and social impairment with reduced reliability and productivity in most areas.  Total occupational and social impairment has not manifested at any time during the rating period on appeal.

4.  The Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 30 percent for anxiety reaction for the period prior to July 5, 2012; higher than 50 percent for the period July 5, 2012 to January 25, 2013; and, higher than 70 percent from January 26, 2013 forward are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.400(o), 4.1, 4.10, 4.130, Diagnostic Code (DC) 9400 (2016).

2.  The requirements for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the March 2010 rating decision, via a November 2009 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b).  Neither the Veteran nor his representative has asserted any notice error or claimed any specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to obtain.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Law and Regulations

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria

An anxiety disorder with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events) warrants an evaluation of 30 percent.  38 C.F.R. § 4.130, DC 9400.

A 50-percent evaluation will be assigned for an anxiety disorder which produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70-percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, (4th Edition 1994), of the American Psychiatric Association (also known as DSM-IV).  38 C.F.R. § 4.130.  The Board notes that VA implemented DSM-5, effective August 4, 2014.  The Secretary, VA, however, determined that DSM-5 would not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As noted earlier, the RO certified the Veteran's appeal to the Board in 2013.  Hence, DSM-IV is still the governing directive for his appeal.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nonetheless, the Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

Background

By way of history, the Veteran was treated for psychiatric symptoms during his active service.  After his separation, a December 1970 rating decision granted service connection for an anxiety reaction and assigned an initial noncompensable rating, effective in August 1970.  (12/08/1970 Rating Decision)  A March 1992 rating decision granted an increased rating from 0 to 10 percent, effective in November 1991.  (03/30/1992 Rating Decision-Narrative)  VA received the Veteran's current claim for an increased rating in November 2009.

The January 2010 examination report (01/20/2010 VA Examination) reflects that the examiner conducted a review of the claims file as part of the examination.  The Veteran reported that he saw a mental health therapist once monthly, and he voiced his frustration with that frequency and with the length of the sessions.  He reported insomnia, panic attacks-most often in a medical setting, strong anxiety about once a month, and that he locked his doors and turned off the lights at night.  Mental status examination revealed the Veteran as clean and oriented x 3.  His mood was anxious, but his affect was normal, and his attention was intact.  Other than mildly impaired immediate memory, the examiner did not note any abnormalities, and he noted the Veteran's intelligence was above average, and that the Veteran understood that he had a problem.  The Veteran reported that he had harbored thoughts of death over the prior two years, but he denied any intent or plan to harm himself.  Further, he denied suicidal or homicidal ideation as well as delusions or hallucinations; and, the examiner noted that there was no obsessive or ritualistic behavior, and that the Veteran's impulse control was good.  Based on the review of the Veteran's records and the examination, the examiner diagnosed a generalized anxiety disorder and depression not otherwise specified (NOS), and assessed Axis V Global Assessment of Functioning (GAF) 60.  

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  A GAF of 60 is at the top end of the range 51 to 60, and is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or, moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

In light of the objective findings on clinical examination, the Board finds that the Veteran's impairment due to his symptoms more nearly approximated the assigned 30-percent rating.  38 C.F.R. §§ 4.10, 4.130, DC 9400.  The examiner noted that the Veteran was self-employed as a mental health counselor.  At the time of the examination, the Veteran reported that he was working about five hours a week due to the economy, not his mental disability.  Further, the Veteran maintained a good relationship with his current and third wife.  Although married only three years at the time, they had cohabitated for 19 years, and the Veteran reported a good relationship with his stepchild.  He also reported that he attended church and talked to people while there.  Further, the examiner noted that the Veteran was fully independent in his activities of daily living.  Thus, the Board finds that the Veteran's occupational and social impairment did not meet or approximate a higher rating.  Id.  The Board notes further that review of the outpatient records for the period November 2008 to November 2009 did not reveal a factual basis for award of a 30-percent rating prior to the date VA received the Veteran's claim of entitlement to an increased rating.  See 38 C.F.R. § 3.400(o)(2).

In his February 2011 Notice of Disagreement (NOD), the Veteran asserted that his symptoms were more severe than indicated by the 30-percent rating.  He asserted that his treatment records immediately following his discharge from active service should have been considered, and that the examiner did not record all that he reported to him.  He asserted further that he experienced severe panic attacks more frequently than monthly; had nightly nightmares; he wasted a lot of time on the Internet rather than attending to his work; his impulse control was in fact poor, as represented by daily binge eating; he had a history of obsessive  ritualistic behavior (repetitive counting and checking doors and locks); he had a phobic response to answering the telephone-a ringing telephone triggered a panic attack which passed only after he gave himself permission not to answer the call; and, the assigned GAF was too high.

The Board notes that any claimant is competent to report the symptoms of his or her disability.  See 38 C.F.R. § 3.159(a)(2).  In the Veteran's case, however, the Board also acknowledges the fact that he is a trained mental health professional.  Hence, his subjective reports are assessed with that fact in mind.  As concerns the Veteran's first assertion as to the state of his disorder immediately after service, while understanding the history of a disability is a salient factor in an evaluation, see 38 C.F.R. § 4.1, as noted earlier, the primary factor is the current state of a disability at the time of an examination or evaluation, especially since the filing of the current claim on appeal in November 2009.

VA outpatient records reflect that the Veteran's symptoms waxed and waned to a degree, but overall are consistent with the assigned 30-percent rating as of the January 2010 examination.  In fact, the examiner set forth excerpts from the Veteran's outpatient visits in the examination report.  For example, the examiner noted the Veteran's penchant for checking doors/locks but did not enter a finding that it constituted obsessive ritualistic behavior.  The Board acknowledges the Veteran's disagreement with the assessment but affords the greater weight to the examiner's assessment.  As discussed below, it is consistent with the evidence of record, and the examiner's assessment is deemed to be free of subjective interest.  Additionally, there is no evidence that the Veteran's clinical and evaluations experience matches or exceeds that of the VA examiner.

An outpatient entry dated in early January 2010 noted episodic panic attacks, usually in a medical setting, and the Veteran's complaints of low energy and motivation, and that he startled easily.  It also noted that he was not generating income due to not returning clients' calls.  The mental status examination, however, did not reveal any abnormalities, and the examiner assessed GAF 55.  (03/03/2010 Government Facility, p. 6)  In June 2010, the Veteran reported some continuing depression and poor sleep, lack of interest, low energy, and poor concentration.  He also reported that he had a good appetite, and he denied any suicidal or homicidal ideation or anxiety.  The Veteran was well groomed and dressed, psychomotor was within normal limits, mood dysphoric, and his affect was full.  He was preoccupied with his mental illness, but he denied any suicidal or homicidal ideation.  The examiner noted that the Veteran's impulse control was good.  Id., pp. 4-6.  The Board notes the examiner's assessed GAF 45, which is indicative of serious symptoms, but the Board finds that the evidence shows that the noted symptoms did not result in chronic occupational or social impairment that approximated the 
50-percent rate.  This is supported by the fact that at his August 2010 visit, the examiner assessed GAF 55.  At that visit, the Veteran complained of low grade depression, poor sleep, and low energy, etc.  The examiner noted that the Veteran's report of the frequency of his depressed mood, lack of interest, low energy, and poor concentration as "sometimes."  Id., p. 7.  Thus, while affording the Veteran full consideration of his professional training, the Board finds that the preponderance of the evidence shows that his impairment due to his symptoms more nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and the assigned 30-percent rating.  38 C.F.R. § 4.1, 4.10.  The RO arranged another examination as part of the development of his appeal.

The October 2012 examination report (10/11/2012 VA Examination) reflects that the examiner conducted a review of the claims file as part of the examination.  As was the case with the 2010 examination, the examiner set forth excerpts from the Veteran's outpatient therapy visits in the examination report.  Id., pp. 5-11.  Hence, the examiner not only was aware of those records but also fully considered them.  The Veteran complained of decreased motivation, difficulty with concentration, increased forgetfulness, poor sleep, fatigue, and occasional situational panic attacks-primarily associated with medical tests.  The Veteran reported that he felt quite fidgety, and that he felt an underlying sense of unease.  He reported further that he tended to count when stressed, and that he checked locks repeatedly but not to the point that it significantly interfered with his functioning.  The examiner noted the Veteran's symptoms as depressed mood, anxiety, mild memory loss, disturbance of motivation and mood, difficulty establishing and maintaining relationships, and difficulty adapting to stressful circumstances.

After review of the claims file and examination of the Veteran, the examiner opined that the Veteran's symptoms were more appropriately diagnosed as dysthymic disorder and assessed GAF 60.  The Board notes that all mental disorders are evaluated by the same criteria.  See 38 C.F.R. § 4.130; see also Clemons, 23 Vet. App. 1.  Thus, the examiner's opinion that the diagnosis of record should be changed does not impact the evaluation.

As concerns the Veteran's impairment due to his symptoms, the examiner opined that it was reduced reliability and productivity.  Upon receipt of the examination report and review of the outpatient record, as noted earlier, the RO increased the Veteran's rating from 30 to 50 percent.  (02/26/2013 Rating Decision-Narrative)

The Board agrees, as the preponderance of the evidence indicates that the Veteran's occupational functioning had significantly decreased as compared to the findings at the prior examination.  An outpatient entry dated in August 2012 reflects that the Veteran reported that he was seeing on average only 8 to 10 patients a week, and he did not bill the insurers of the patients he did see due to low motivation and interest in his work.  (See 02/26/2013 VVA-CAPRI, pp. 8-10)  The examination report reflects that the Veteran was less attentive to his work, in that he did not return calls as he should, and he neglected to mail forms, etc, and that he viewed his obesity as a turn-off to his clients.  (10/11/2012 VA Examination, p. 12)  The Board notes further that the Veteran's social difficulties also increased, as he reported to the examiner that he still attended church but only to keep peace with his wife, and she frequently attended social events without him.  He reported that he went to the market with his wife but he no longer went many places alone.  The Board finds that a higher, 70-percent, rating was not met or approximated, as the Veteran's impairment was not shown to be reduced in most areas.  The examiner noted that while the Veteran's thinking tended to be pessimistic towards himself and self-critical in nature, it was not grossly impaired nor was there a thought disorder, psychotic symptoms, or suicidal or homicidal ideation.  The examiner noted the Veteran's tendency towards overeating but opined that he did not have significant problems with impulse control.  The examiner also noted that the Veteran's marriage was still good and, by the Veteran's own report, he maintained a good relationship with his stepchild.  Id., p. 17.  The Board also notes the fact that the Veteran reported how he had to deal with the death of his brother in February 2012 and his daughter's (from his first marriage) stepfather, a person of whom he was fond.  Id., 13.  His sense of loss demonstrates his retained capacity to establish and maintain relationships.  Thus, the Board finds that the 50-percent rating compensates the Veteran for the impairment in his earning capacity.  38 C.F.R. § 4.1.

Although the 2012 examination was conducted in October 2012, the RO assigned the 50-percent rating based on an outpatient entry dated in July 2012.  (02/26/2013 Rating Decision-Narrative)  See 38 C.F.R. § 3.400(o).  The rating decision notes the date as July 5, 2012.  The Board, however, finds that the actual date of the entry was July 11, 2012.  There is a parenthetical entry to the effect that a medication was changed on "7-5-2012," but the actual entry was an August 2012 entry that quoted from an entry of July 11, 2012.  This oversight clearly was not prejudicial to the Veteran, as he received an effective date of almost one-week earlier.  In light of this and the fact that there would be no change in compensation, the Board finds no adjustment is needed.

The Veteran, however, disagreed-not with the 50-percent rating, but that the effective date should have been the date of his NOD, February 2011, as that was when his symptoms were first documented as meriting a higher rating.  (04/22/2013 VA-9)  The Board discussed his NOD earlier in this decision as it concerned a higher rating as of the March 2010 examination.  The Veteran's outpatient records track with the assigned effective date.

In December 2010, the Veteran complained of poor concentration and low motivation but denied anxiety.  He reported that he spent his time watching TV and swimming.  Mental status examination revealed the Veteran's mood as euthymic, and he was well groomed and dressed.  The examiner noted no abnormalities, assessed impulse control, insight, and judgment as good and assessed GAF 55.  (02/26/2013 VVA-CAPRI, pp. 10-12)  An entry dated in April 2011 notes that the Veteran reported that he felt a little depressed due to neck and back pain.  He also reported poor sleep but good appetite.  The mental status examination and GAF were unchanged from December 2010.  Id., pp. 13-16.  A July 2011 entry notes that the Veteran had no new complaints, as his reported symptoms were consistent with his then recent history.  He continued to deny any suicidal or homicidal ideation, intent, or plan.  Mental status examination and GAF remained unchanged.  Id., pp. 17-19.  The next outpatient entry of record is August 2012.

That entry notes that the Veteran raised the prospect that he was agoraphobic, but the examiner opined that the Veteran was not agoraphobic per his descriptions of his behavior and emotions.  Id., p. 22.  This is one example of how a VA clinician may have more extensive experience than the Veteran.  It was during that session that the examiner noted the content of the Veteran's therapy session on July 11, 2012, which the Board has already discussed.

The rest of the outpatient records through the date the appeal was certified to the Board reflect no factual basis for a rating higher than the assigned 50-percent.  The Veteran's reported symptoms remained essentially consistent, as was his impairment due to those symptoms.  In January 2013, he underwent a neuropsychological evaluation.  This entry notes that the result of the Repeatable Battery of Neuropsychological Assessment was not suggestive of an underlying cognitive impairment.  Id., p. 31.  While the Veteran's interest in socializing waned, he still maintained a good marriage and relationship with his stepchild.

In light of all of the above, the Board finds that the Veteran's impairment manifested as reduced reliability and productivity, and the assigned 50-percent rating, for the rating period up to January 25, 2013.  38 C.F.R. §§ 4.1, 4.10, 4.130, DC 9400.  Another examination was arranged by the RO which was conducted on January 26, 2013.

The examination report (05/11/2016 C&P Exam) reflects that the examiner conducted a review of the claims file as part of the examination.  The examiner noted the Veteran to have symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, and difficulty with relationships.  The Veteran reported that he lost his will to work due to low confidence, so he retired and started receiving Social Security retirement at age 66.  He reported further that he had preferred to continue working, but he retired due to increased irritability and anxiety.  The Veteran reported that he continued to live with his wife of 26 years, and that they got along pretty good, though his wife did complain of his inactivity at home.  The Veteran explained that he preferred being home due to pain and anxiety.  Further, he and his wife did things together, such as going to movies and travel to visit family, but they no longer entertained other couples as much as they once did.  He reported that he still attended church weekly, but he tried to avoid social interaction while there.  He spent his time watching TV and using the Internet, as well as reading.

Mental status examination revealed that the Veteran as oriented in all spheres.  He reported poor energy, low motivation, lack of pleasure in activities, and low self-worth.  The examiner noted that there was no evidence of a thought disorder or suicidal ideation, plan or intent.  The Veteran's insight and judgment were intact.  The examiner diagnosed dysthymia and assessed GAF 55.  The examiner opined that the Veteran's symptoms resulted in moderate occupational and social impairment in most areas.

As noted earlier, upon receipt of the examination report, the RO granted an increased rating from 50 to 70 percent, effective January 26, 2016, the date of the examination (06/17/2016 Rating Decision-Narrative).  See 38 C.F.R. § 3.400(o).  The rating decision also changed the designation of the Veteran's disability to an unspecified anxiety disorder.  This does not impact the evaluation; however, as the examiner also noted that there was evidence of more than one disorder, it was not possible to distinguish the symptoms attributable to each.  Hence, the Board deems all symptoms to be due to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board agrees and finds that the Veteran's impairment more nearly approximates the assigned 70-percent rating, as the preponderance of the evidence shows that his mental disorder has not manifested with total impairment at any time during the reporting period.  38 C.F.R. § 4.10.

Although the Veteran's tendency to isolate increased between July 2012 and January 2013, the overall evidence tends to show that he does not have an inability to maintain family relationships.  He maintains a good marital relationship and still enjoys trips to visit family members.  Further, neither has it completely deprived him of his ability to function independently, as he reported that he still ran errands.  The examiner also opined that the Veteran was fully competent to personally manage his VA benefits.  Hence, the Board finds that the 70-percent rating compensates the Veteran for his occupational and social impairment due to his mental disability.  38 C.F.R. § 4.1.

As discussed above, the Board finds that the Veteran received a staged rating where indicated by the evidence.  See Hart, 21 Vet. App. 505.  The Board notes the Veteran's reports of the impact of his mental disability on his employment.  Nonetheless, the Board's decision as discussed above reflects that the Veteran's disability has been evaluated in accordance with the General Rating Schedule.  In this regard, his mental disorder produces signs and symptoms, such as chronic sleep impairment, disturbances in mood, mild memory loss, and decreases in the social and occupational areas.  The effects of these and other symptoms are contemplated by the stage, schedular ratings.  Hence, his mental disorder disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of a higher rating on an extraschedular basis.  Id.; 38 C.F.R. § 3.321(b)(1).  Further, the Board finds that the disability does not have a marked impact, as the evidence of record shows that the staged rating compensates the Veteran to the extent practical for the impairment in his earning capacity due to his disability.  38 C.F.R. § 4.1.

The Veteran reported that his irritable bowel syndrome (IBS) at times increased his anxiety.  He is separately rated for the IBS, and the evidence of record does not reflect an overlapping of symptoms.  The Veteran's mental examiners and therapists assessed his anxiety on a monthly basis and generally determined that anxiety was not a key chronic symptom.  Further, the IBS is rated under its own criteria.  See 38 C.F.R. § 4.114, DC 7319; see also Mittleider, 11 Vet. App. at 182.  Hence, when the Veteran's disabilities are considered cumulatively, the Board finds that his total combined rating of 70 percent contemplates the cumulative impact of his disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2015).



Employability

Applicable Law and Regulation

In order to establish entitlement to individual unemployability (IU), there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).

Discussion

As noted earlier, service connection is in effect for the mental disorder and IBS.  The June 2016 rating decision reflects that the Veteran's total combined rating for both disabilities has been 70 percent since July 2012.  In light of the fact that the mental disorder was rated at 50 percent as of that month, the Veteran has met the requirements for consideration under the General Rating Schedule.  38 C.F.R. § 4.16(a).  Although the Veteran is still eligible for consideration for the period prior to July 2012 on an extraschedular basis, see 38 C.F.R. § 4.16(b), the evidence of record shows that the Veteran worked full time prior to that date.  Hence, the preponderance of the evidence is against consideration of TDIU on an extraschedular basis for that period.  38 C.F.R. §§ 3.340, 4.16(b).

The Veteran reported that his employment ceased as of May 2016.  (05/14/2016 VA 21-4192).  As noted earlier, he was a self-employed licensed mental health counselor.  The Veteran noted that he was unable to function in his profession.  Id.

The medical reports of record reflect that the Veteran's symptoms progressed to the point to where for the patients that he did see, he did not bill their insurers or follow up due to his anxiety.  He also reported that he stopped answering his telephone to avoid contact with his patients, again due to anxiety and low self-confidence.  Although the evidence shows that the Veteran may well be incapable of continuing to function as a mental health counselor, the Board finds that the preponderance of the evidence shows that the Veteran is not incapable of following a substantially gainful occupation.

The May 2016 examination report reflects that the examiner opined that the Veteran's occupational impairment was moderate.  The examiner noted that the Veteran's work environment would necessitate more frequent breaks, and that there might be more instances of missed days/time off necessary, as well as poor social interactions and reduced efficiency completing tasks.  (05/11/2016 C&P Exam, p. 6)  While these factors are reflective of the Veteran's 70-percent rating, they do not show that the Veteran is unable to secure or follow a substantially gainful occupation, to include in another job field.  The Veteran reported that he is still an active reader, and that he enjoys using the Internet.  Hence, in light of these factors and the Veteran's education, which includes a college degree, the Board finds that his service-connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a rating higher than 30 percent for unspecified anxiety disorder for the period prior to July 5, 2012, higher than 50 percent for the period July 5, 2012 to January 25, 2013, and higher than 70 percent from January 26, 2013 forward is denied.

Entitlement to a TDIU is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


